This appeal presents the identical question decided in Excise Board of Washita County v. Lowden et al., 189 Okla. 286,116 P.2d 700.
The population of Beckham county, according to the federal census of 1930, was 28,991, and according to the 1940 federal census it decreased to 22,163.
The excise board of Beckham county made appropriation and levy for salaries of county officers, for the fiscal year 1940-41, based upon the population as shown by the federal census of 1930. Frank O. Lowden et al., Trustees of the Estate of the Chicago, Rock Island  Pacific Railway Company, protested the levy contending that by reason of the decrease in population of the county, as shown by the 1940 federal census, the county fell into a lower bracket, thus making the appropriation excessive to the extent of $2,460 for this and other protested items. *Page 349 
The Court of Tax Review sustained the protests.
This appeal is from only that part of the judgment which sustains the items of salaries protested.
Under the rule of decision, supra, the judgment is reversed.
CORN, V. C. J., and BAYLESS, HURST, and ARNOLD, JJ., concur.